Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          June 9, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 JAMES A. MICKELSON,
                                                                    NO. 52485-6-II
                           Respondent,

        v.

 GALE ELIZABETH McARTHUR,                                      UNPUBLISHED OPINION

                           Defendant,

 HEATHER JEAN ELSIE LINCOLN
 BENEDICT,

                            Appellant.


       GLASGOW, J.—Heather Jean Elsie Lincoln Benedict has been involved in multiple lawsuits

where she claimed entitlement to a portion of her deceased mother’s estate, all without success. In

at least one prior instance, she was sanctioned under CR 11.

       Most recently, she attempted to join in this case between her father, James A. Mickelson,

and her sister, Gale Elizabeth McArthur. This lawsuit is about money that McArthur borrowed

from and allegedly owed Mickelson. Because Benedict had no cognizable interest in the property

at issue, Mickelson moved to remove her from the lawsuit, prevent her from filing further

pleadings, and impose CR 11 sanctions.

       The trial court granted Mickelson’s motions, finding that Benedict had intentionally made

false statements to the court and had abused the judicial process. The court imposed over $5,000

in CR 11 sanctions.
No. 52485-6-II


       Benedict appeals the sanctions order, arguing primarily that the trial court was not

authorized to impose sanctions on her as a nonparty.

       We affirm the trial court’s imposition of sanctions under CR 11.

                                             FACTS

       Leanna Mickelson passed away in 2012. She was survived by her husband, James

Mickelson, and her four adult children. Both Benedict and McArthur were Leanna’s daughters.

       Benedict claimed an interest in Leanna’s estate. Benedict sued Mickelson, and the trial

court in that case concluded that Leanna’s estate passed to Mickelson via a prior community

property agreement. In re Estate of Mickelson, No. 49056-1-II, slip op. at 12 (Wash. Court App.

Oct.    24,      2017)   (unpublished)     http://www.courts.wa.gov/opinions/pdf/D2%2049056-

1I%20Unpublished% 20Opinion.pdf. We affirmed. Id.

       Benedict filed two other lawsuits in King County. The King County Superior Court initially

issued an order adjudicating intestacy in one case. But the trial court vacated that order and both

cases were ultimately dismissed. In one King County action, the trial court imposed CR 11

sanctions against Benedict.

       In the present case, Mickelson loaned McArthur money and later sued McArthur to collect

on the promissory note. Soon thereafter, Benedict twice filed a “Notice of Pro-Se Appearance as

an Interested Party” in this case. Clerk’s Papers (CP) at 18-19, 20-22. Benedict then filed a

declaration claiming that she had an interest in the lawsuit because the money at issue should have

been classified as the separate property of her late mother, allowing her to inherit a portion.

Benedict then filed another pleading attempting to join the lawsuit as a necessary party.




                                                2
No. 52485-6-II


        Mickelson filed motions to remove Benedict from the lawsuit, impose CR 11 sanctions

against her, and prevent her from participating in the lawsuit moving forward. Mickelson claimed

that Benedict was never made a party to the suit, she never properly moved to intervene, and she

had no cognizable interest in the relevant property. He asserted she knew that she had no such

interest based on previous court proceedings, she filed misleading court documents from those

prior proceedings, and she served improper subpoenas on Kitsap Bank.

        The trial court granted each of Mickelson’s motions and issued an order removing Benedict

from this lawsuit, prohibiting her from filing future pleadings in this lawsuit, and imposing $5,053

in sanctions against her under CR 11. The court found that Benedict’s filings “were knowing

attempts to, without a factual or legal basis, increase litigation costs for James Mickelson. This

finding is based, in part, on a history of [Benedict] filing, and being sanctioned for filing, baseless

pleadings in other actions where James Mickelson is, or was, a named party.” CP at 160. The trial

court found that Benedict’s actions were “part of a pattern of frivolous litigation activities” and

that she “failed to perform an objectively reasonable prefiling inquiry into the factual and legal

basis for her pleadings.” CP at 160, 162. The court also found that Benedict improperly issued

subpoenas to Kitsap Bank. The court ordered Benedict to pay sanctions in the amount of

Mickelson’s attorney fees.

        Benedict appeals, arguing that the trial court did not have the authority under CR 11 to

impose sanctions on her. She does not appear to challenge the trial court’s underlying findings of

fact.




                                                  3
No. 52485-6-II


                                            ANALYSIS

A.     CR 11

       Benedict argues that it was improper for the trial court to impose sanctions on her under

CR 11 because she was not a party to the underlying lawsuit, and the court lacked personal

jurisdiction over her. We disagree, and conclude that Benedict’s assertion of herself as a party was

sufficient to trigger the obligations and sanctions contemplated in CR 11.

       CR 11 outlines the requirements for pleadings, motions, and legal memoranda filed with

the court. The rule specifies that the “signature of a party or of an attorney” on such a filing

signifies that, “to the best of the party’s or attorney’s knowledge,” the filing is (1) well-grounded

in fact; (2) warranted by law; (3) “not interposed for any improper purpose, such as to harass or to

cause unnecessary delay or needless increase in the cost of litigation;” and (4) contains only those

denials of factual contentions that are warranted on the evidence or reasonably based on a lack of

information or belief. CR 11(a). CR 11(a)(4) further provides in relevant part: “If a pleading,

motion, or legal memorandum is signed in violation of this rule, the court . . . may impose upon

the person who signed it, a represented party, or both, an appropriate sanction, which may include

an order to pay [reasonable attorney fees and costs].”

       We review an award of CR 11 sanctions for abuse of discretion. Biggs v. Vail, 124 Wn.2d

193, 197, 876 P.2d 448 (1994). “In deciding whether the trial court abused its discretion, we must

keep in mind that ‘[t]he purpose behind CR 11 is to deter baseless filings and to curb abuses of the

judicial system.’” Id. (emphasis omitted) (alteration in original) (quoting Bryant v. Joseph Tree,

Inc., 119 Wn.2d 210, 219, 829 P.2d 1099 (1992)).




                                                 4
No. 52485-6-II


        Benedict does not challenge the trial court’s conclusion that her actions constituted a

pattern of frivolous litigation activities designed to interfere with the proceeding between

Mickelson and McArthur, but rather challenges the court’s authority to impose sanctions on her

under CR 11 at all because she was not an attorney or a party.

        Although the trial court ultimately held that Benedict was not formally a party, nor was she

an attorney, it is undisputed on appeal that she interposed herself into the litigation between her

father and sister asserting herself as a party. She attempted to inject herself into the litigation as a

necessary party, and that was enough to trigger the duties and sanctions contemplated by CR 11.

The actions for which she was sanctioned occurred before the trial court determined that she could

not be a party to this litigation.

        The trial court’s findings, which Benedict does not appear to challenge, establish that she

filed papers in this case for an improper purpose. Recognizing that the purpose of CR 11 is to deter

baseless filings and curb abuses of the judicial system, we conclude that the trial court properly

applied the CR 11 sanctions provision here. The trial court did not abuse its discretion in imposing

CR 11 sanctions on Benedict for her repeated attempts to insert herself as a party and interfere

with the proceeding between Mickelson and McArthur.

B.      Benedict’s Other Arguments

        Benedict also raises several other reasons why the trial court’s order was improper. We

reject them all.

        First, Benedict suggests that the trial court violated RCW 4.68.010 by imposing sanctions

against her when it had already ordered her not to file any further pleadings. But RCW 4.68.010

merely provides that when a judgment is recorded against one or more of several persons jointly


                                                   5
No. 52485-6-II


indebted by court order, those defendants who were not originally served with a summons may be

summoned to show why they should not be bound by the judgment. Benedict is not one of several

persons indebted in the judgment because she was the only person sanctioned in this proceeding.

RCW 4.68.010 therefore does not apply here. And even if it did apply, it is clearly permissive and

did not obligate the trial court to summon or otherwise formally add Benedict to the proceeding in

order to impose sanctions against her.

       Second, Benedict argues that the trial court lacked personal jurisdiction over her because

she was not a party. But a nonparty may still be within the superior court’s jurisdiction. See State

v. Breazeale, 99 Wn. App. 400, 405, 994 P.2d 254 (2000), aff’d in part, rev’d in part, 144 Wn.2d

829, 31 P.3d 1155 (2001). Moreover, a person waives any claim of lack of personal jurisdiction if

“she asks the court to grant affirmative relief, or otherwise consents, expressly or impliedly, to the

court’s exercising jurisdiction.” In re Marriage of Steele, 90 Wn. App. 992, 997-98, 957 P.2d 247

(1998). Benedict waived any claim of lack of personal jurisdiction by moving to join the lawsuit

as an interested party and claiming an interest in the property at issue.

       Finally, Benedict argues that the trial court erred in entering any findings of fact against

her because she is not a party to the lawsuit. She seems to suggest that this warrants vacating the

judgment against her under CR 60(b)(4). CR 60(b)(4) provides that, on motion of a party, the court

may relieve that party from judgment based on fraud, misrepresentation, or other misconduct of

an adverse party. Benedict claims the trial court’s findings related to Kitsap Bank were based on a

misrepresentation from Mickelson that Benedict subpoenaed Kitsap Bank. But there is no evidence

in the record that Benedict filed a motion as required under CR 60, nor does she point to anything




                                                  6
No. 52485-6-II


in the record to support her bare allegation that Mickelson’s claims regarding her actions with

Kitsap Bank were false or misleading. We reject this argument.

        We affirm the trial court’s imposition of sanctions under CR 11 against Benedict.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, J.
 We concur:



 Maxa, P.J.




 Cruser, J.




                                                7